In an action by a wife to set aside a separation agreement and for a separation on the ground of cruelty, her husband appeals from a judgment setting aside the separation agreement, granting the wife a separation, and granting incidental relief, except from that part of the judgment which awards him the custody of the children of the parties. Judgment modified on the law and the facts (1) by striking from the third decretal paragraph “Forty-two and 50/100ths ($42.50) ” and by substituting therefor “Fifty and 00/100ths ($50.00) ” and (2) by striking from said paragraph everything beginning with the words “and in addition ” and ending with the words “ every year As so modified, judgment insofar as appealed from unanimously affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed and new *783findings are made as indicated herein. The proof establishes that appellant was guilty of cruel and inhuman treatment. An award of alimony should be definite, should be based on all the relevant factors involved, and should not be complicated by matters involving income taxes.
Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.